Citation Nr: 0916703	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
MO.

FINDINGS OF FACT

1.	The evidence of record shows that the Veteran has current 
bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385 and current tinnitus. 

2.	The record does not show that the Veteran's current 
bilateral hearing impairment is a result of the acoustic 
trauma experienced in active military service, otherwise 
related to service, or that sensorineural hearing loss 
manifested to a compensable degree within one year of 
discharge.  

3.	The Veteran has experienced a continuity of tinnitus 
symptomatology since service.

CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§  1110, 1112, 1154(b), 
5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d), 
3.307, 3.309 (2008).

2.	Tinnitus was incurred in active military service.  38 
U.S.C.A. §§  1110, 1154(b), 5103, 5103A (West 2002); 
C.F.R. §§ 3.159, 3.303, 3.304(d) (2008). 






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the Claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims. Although the March 
2005 VCAA notice letter did not address the elements of 
degree of disability and effective date, such defect has been 
cured.  The Veteran was advised of such elements in March 
2006 correspondence and his claims were readjudicated in 
November 2006.  

The Board further notes that the Veteran was provided with a 
copy of the January 2006 rating decision and the November 
2006 Statement of the Case (SOC), which included a discussion 
of the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  The Board notes that the SOC did not include 
the statute and corresponding regulation pertaining to the 
presumption afforded combat veterans. However, the RO 
acknowledged the Veteran's receipt of the Combat Infantryman 
Badge while serving as a light weapons infantryman and 
conceded exposure to acoustic trauma on such basis.  Thus, 
the RO properly considered the Veteran's combat service in 
adjudicating the claim. Also, it is clear that the Veteran is 
aware of the presumptions afforded him due to his combat 
service in correspondence submitted throughout the course of 
this appeal.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
At 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with an audiological examination in August 2005, 
obtained a medical opinion in December 2005, and the 
Veteran's service treatment records (STRs) are also of 
record.  

In his Informal Hearing Presentation, the Veteran through his 
representative asserted that the VA audiologist's opinion was 
inadequate because the examiner relied on negative findings 
in the STRs to render a negative opinion, ignoring the 
Claimant's lay assertions regarding hearing loss.  The 
Veteran relies on Dalton v. Nicholson, 21 Vet. App. 23 
(2007), for the assertion that the examiner cannot rely on 
such negative findings in the STRs to render a negative 
opinion. In Dalton, the United States Court of Appeals for 
Veterans Claims found that the Board erred by relying on an 
inadequate medical opinion in denying the veteran's claim 
because the medial examiner impermissibly ignored the combat 
veteran's lay assertions that he had sustained a back injury 
during service and instead relied on the absence of medical 
records corroborating an in-service injury to conclude that 
there was no relationship between the veteran's current 
disability and his military service.  That is not the case 
here.  The medical examiner's opinion in this case was not 
based on a negative finding in the record but rather on 
actual tests performed when the Veteran entered the military 
and was discharged from the military.  Also, there is no 
evidence that the medical examiner ignored any of the 
Veteran's lay assertions of acoustic trauma due to noise 
exposure during service.  The examiner, in fact, considered 
the Veteran's assertions of acoustic trauma but found that 
the audiometric data at separation from service did not 
reflect acoustic damage.  Thus, the Board finds the 
examiner's opinion is adequate for the purpose of this 
adjudication.

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as sensorineural 
hearing loss, to a degree of ten percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§  1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.    
38 C.F.R. § 3.385 (2008). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
   
Analysis

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  The Veteran asserts that he was 
exposed to loud noises without hearing protection from his 
one-year period of infantry duty in Vietnam and reports that 
his tinnitus began when his bunker was hit with a rocket 
propelled grenade around the early part of 1970 and has 
continued since that time.  

The medical evidence of record clearly shows the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation. See 38 C.F.R. § 3.385 (2007).  
Indeed, the Veteran exhibited pure tone thresholds in 
decibels (dB) of 20 dB at 500 Hertz (Hz), 20 dB at 1000 Hz, 
30 dB at 2000 Hz, 35 dB at 3000 Hz, and 70 dB at 4000 Hz for 
the right ear and 20 dB at 500 Hz, 25 dB at 1000 Hz, 30 dB at 
2000 Hz, 70 dB at 3000 Hz, and 65 dB at 4000 Hz for the left 
ear with speech recognition scores of  88 percent for both 
ears at the August 2005 VA audiological examination.  The 
August 2005 VA examining audiologist also diagnosed the 
Veteran with normal to moderately severe high frequency 
sensorineural loss bilaterally. 

The medical evidence also shows that the Veteran currently 
suffers from bilateral tinnitus.  The August 2005 
audiological examination report includes complaints of 
tinnitus.  The Board notes that the Veteran is competent to 
report the observable manifestations of his claimed disorder, 
and the record reveals that medical examiners have found the 
Veteran's accounts of current tinnitus credible.  

The Board notes that the STRs are absent of any reference to 
hearing problems.  Also, the Veteran's ears and drums were 
clinically evaluated as normal and his hearing was shown to 
be within normal limits bilaterally at the January 1971 
separation examination.  In March 1971, the Veteran indicated 
that there had been no change in his medical condition since 
his separation examination.  Nonetheless, the Veteran's DD 
Form 214 shows that he is in receipt of the CIB, which 
indicates that he engaged in combat with the enemy.  Thus, 
the Board finds that exposure to combat noise is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's combat service and the Veteran's own account of 
such exposure is sufficient evidence of acoustic trauma 
during service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008); Collette v. Brown, 82 F.3d 389 (1996).  

The Veteran concedes that the STRs are generally negative for 
the conditions at issue.  However, he asserts that his 
hearing was not tested at the time of his separation from 
service.  While the Board has considered the Veteran's 
assertion, the Board affords more probative value to the 
documentation of record, which shows hearing within normal 
limits at separation from service as noted above.  The 
Veteran argues that that the statement of the case is 
inadequate because there was no consideration of 38 C.F.R. 
§ 3.304(d) and that the examiner cannot rely on negative 
findings in the STRs to render a negative opinion, especially 
in the case of combat veterans.  
 
Nevertheless, the evidence does not show that the Veteran's 
current hearing loss is related to military service to 
include in-service military noise exposure or that 
sensorineural hearing loss manifested to a compensable degree 
within one year of discharge.  The January 1971 separation 
examination shows that the Veteran had normal hearing at that 
time.  

The first documentation of a hearing impairment as defined by 
VA regulations is not shown until 2005, 34 years after 
discharge.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Finally, a VA audiologist concluded in December 2005 
that the Veteran's hearing loss was not related to military 
noise exposure after review of the Veteran's STRs.  She 
reasoned that the Veteran demonstrated normal hearing 
bilaterally at enlistment and separation, and due to the 
absence of acoustic damage, it was not at least as likely as 
not that the Veteran's hearing loss was related to service.  
There is no competent opinion to the contrary of record, and 
the Board affords the opinion great probative value. 

The Board recognizes that the Veteran has repeatedly asserted 
that his hearing loss is related to active military service.  
However, the Veteran lacks the medical expertise to ascertain 
the severity of hearing loss or render a competent medical 
opinion regarding the cause of his claimed hearing loss.  
Therefore, the Board affords the Veteran's opinion no 
probative value.  

Although the Veteran's service records show that he 
participated in combat and sustained acoustic trauma in 
service due to combat noise exposure, a bilateral hearing 
impairment as defined by VA regulation did not manifest until 
many years after service and has not been linked by competent 
medical opinion to active military service to include 
acoustic trauma sustained therein as a result of combat noise 
exposure.  Thus, the competent evidence of record does not 
establish a causal link between the Veteran's current 
bilateral hearing loss and his period of active military 
service.  See Wade v. West, 11 Vet. App. 302 (1998) (holding 
that the evidence of a causal nexus between an in-service 
event and a current disability is still required even when a 
Veteran is shown to have participated in combat).  Therefore, 
the Board must find that service connection for bilateral 
hearing loss is not warranted in this case.  

As for the Veteran's claim of tinnitus, the Board notes that 
the VA audiologist also concluded that it was not at least as 
likely as not that the Veteran's tinnitus is related to 
military service.  However, the Veteran has reported that his 
tinnitus began in service when the enemy hit his bunker with 
a rocket propelled grenade, and he has experienced a 
continuity of symptomatology since service.  The Veteran is 
considered competent to report the observable manifestations 
and identify his claimed disorder of tinnitus.  As the 
Veteran has presented credible and competent evidence of 
tinnitus symptomatology since service, the Board finds that 
service connection for tinnitus is warranted.  See 38 C.F.R. 
§ 3.303 (2008).  

However, for the foregoing reasons, the Board finds the 
preponderance of the evidence weighs against the Veteran's 
claim for bilateral hearing loss, and service connection for 
bilateral hearing loss is not warranted. In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the Claimant's favor in cases where there is 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim for 
bilateral hearing loss, and that doctrine is not applicable.  





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


